Name: Commission Regulation (EEC) No 2421/87 of 10 August 1987 opening intervention buying of cereals in Italy, Greece and Spain
 Type: Regulation
 Subject Matter: Europe;  trade policy
 Date Published: nan

 No L 223/ 10 Official Journal of the European Communities 11 . 8 . 87 COMMISSION REGULATION (EEC) No 2421/87 of 10 August 1987 opening intervention buying of cereals in Italy, Greece and Spain HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies of Italy, Spain and Greece shall buy in common wheat meeting the quality criteria laid down in Article 4a ( 1 ) of Commission Regulation (EEC) No 1 570/77 (*), durum wheat, barley and rye offered to them from 1 August 1987. N THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 7 of Regulation (EEC) No 2727/75 lays down the conditions in which intervention buying is opened ; whereas general rules on intervention are laid down in Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) ; whereas detailed implementing rules are laid down in Commission Regulation (EEC) No 2232/87 of 23 July 1987 laying down detailed rules applying to intervention purchasing of cereals (4) ; whereas in the light of the abovementioned provisions interven ­ tion should be opened in the Member States referred to in Article 7 (2) of Regulation (EEC) No 2727/75 1 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7. 1987, p. 40 . (3) OJ No L 139, 24. 5 . 1986, p. 36 . O OJ No L 206, 28 . 7 . 1987, p. 16 . 0 OJ No L 174, 14. 7. 1987, p. 18 .